In a habeas corpus proceeding, the appeal is from a judgment of the Supreme Court, Westchester County, entered September 27, 1971, which inter alia awarded custody of the child in question to relator. Judgment affirmed, without costs; however, operation and execution of the decretal provision awarding custody of the child to relator is stayed until the termination of the child’s current school semester, which terminates at or about the end of January, 1972. In our opinion the Special Term’s determination as to custody is supported by the record; however, the interests of the child would best be served by staying the operation of the custody provision, so as not to effect an undue interruption of his schooling. Latham, Acting P. J., Shapiro, Gulotta, Brennan and Benjamin, JJ., concur.